Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 7 June 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Sir
                     Head Quarters June 7th 1783
                  
                  I have been favored with your Letter of the 25th of May, accompanied by your observations respecting the fortifications necessary for the United States—I was extremely obliged by the communication, and now enclose them under a flying Seal to Congress, with a Letter to His Excellency the President, which is likewise open for your inspection. I have the honor to be with great esteem & respect Sir Your Most Obedt Servt
                  
               